Citation Nr: 9932213	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  99-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a service-connected 
anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected anxiety disorder is 
manifested by dysthymia and occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: full but appropriate affect; impairment of 
short- and long-term memory; impaired abstract thinking; 
disturbances of motivation and mood (dysphoric and moderately 
depressed mood); difficulty in understanding complex 
commands; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent for an 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In October 1998, the veteran filed a claim for an increased 
rating, indicating that he felt his service-connected anxiety 
disorder had worsened.  His claim was denied by the RO and 
the present appeal ensued.  In a brief on appeal, the 
veteran's representative indicated that the veteran was 
seeking "the next compensable evaluation," which, according 
to the current rating criteria, is a 50 percent rating.  

Under the rating criteria effective November 7, 1996, a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

The veteran contends that his service-connected anxiety 
disorder, currently rated 30 percent disabling, has increased 
in severity.  Through his representative, he requests an 
increased disability rating of 50 percent. 

The recent evidence of record, including a September 1998 VA 
outpatient treatment report and the report of a December 1998 
VA psychiatric examination, reflect that the veteran's 
service-connected anxiety condition is manifested by some of 
the criteria for a 50 percent rating.  These include 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: full but 
appropriate affect; impairment of short- and long-term 
memory; impaired abstract thinking; disturbances of 
motivation and mood (dysphoric and moderately depressed 
mood); difficulty in understanding complex commands; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The December 1998 VA psychiatric 
examination resulted in Axis I diagnoses of (service-
connected) anxiety disorder not otherwise specified, late 
onset dysthymia, and somatoform pain disorder.  The examiner 
assigned a current Global Assessment of Functioning (GAF) 
score of 55.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 51 to 60 GAF score 
indicates moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  

While the GAF score is based on all of the veteran's 
psychiatric impairments, the evidence reflects that the 
veteran's service-connected anxiety disorder plays a causal 
role in the additional symptomatology attributed to the 
separately diagnosed disorders of late onset dysthymia and 
somatoform pain disorder.   The VA examiner offered the 
opinion that the veteran's original service-connected anxiety 
disorder may have been a factor predisposing him to develop a 
chronic depression of dysthymia.  

After weighing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented more nearly 
approximates the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  In reaching this decision, the Board has considered 
to be significant the symptomatology the veteran has which is 
contemplated by the criteria for a 50 percent rating, the 
veteran's GAF score of 55 which reflects moderate 
symptomatology or moderate impairment, and the fact that the 
veteran has late onset dysthymia which has been related to 
his service-connected disability of anxiety disorder. 

There is no indication of such occupational and social 
impairment due to the symptoms listed under Diagnostic Code 
9400 to warrant the next higher rating of 70 percent.  For 
example, there is no persuasive evidence of occupational and 
social impairment with deficiencies in most areas, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, or impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships.  While the veteran has reported that he has 
had thoughts of suicide, reported by history only at the VA 
examination, and the veteran indicated that he did not think 
he would carry out these.  While the veteran's wife reported 
that they had no social life, this was reported in the 
context of them not being able to go places due to physical 
reasons not associated with the veteran's service-connected 
psychiatric disability.  The veteran does have depression, or 
dysthymia, but the evidence does not reflect that such 
affects the ability to function independently, appropriately, 
and effectively.  Finally, though the veteran was reported by 
his wife to have been irritable, the report also indicates 
that, with medication, the irritability was much better; 
there is no indication his irritability has resulted in 
periods of violence.  

On the basis of the above analysis a preponderance of the 
evidence is against an evaluation greater than the 50 percent 
granted herein.  Moreover, while the veteran requested an 
increased rating, through his representative he indicated 
that he was seeking the next higher rating, which in this 
case is a 50 percent rating.  38 C.F.R. § 4.130.  Therefore, 
this decision of the Board represents a full grant of the 
benefit sought. 


ORDER

A rating of 50 percent for anxiety disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary awards. 


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

